Citation Nr: 1014343	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for 
status post operative residuals of a torn cartilage with 
degenerative joint disease, right knee.  

3.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder with mixed emotional features.  

4.  Entitlement to an initial rating in excess of 10 percent 
for sprain of the left ankle and foot.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
August 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and February 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
the January 2007 rating decision, the RO continued a 20 
percent rating for status post operative torn cartilage with 
degenerative joint disease, right knee.  In the February 2008 
rating decision, the RO denied service connection for PTSD 
and granted service connection for adjustment disorder with 
mixed emotional features and left ankle sprain.  The RO also 
deferred a claim for compensation for the left foot.  The RO 
assigned an initial 30 percent rating for adjustment 
disorder, effective April 11, 2007 and assigned an initial 
noncompensable (0 percent) rating for left ankle sprain, 
effective May 15, 2007.  In an April 2008 rating decision, 
the RO granted a 10 percent, initial rating for sprain of the 
left foot with ankle sprain.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
adjustment disorder and the left foot and ankle disability, 
the Board has characterized these issues on appeal in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In addition, while the April 2008 rating decision granted a 
higher initial rating for the left foot and ankle disability, 
the Veteran has not been awarded the highest possible rating.  
As a result, he is presumed to be seeking the maximum 
possible benefit and his claim remains in appellate status.  
A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran was previously represented 
by the American Legion, as reflected in a January 2002 VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  In correspondence dated in 
November 2009, the Veteran indicated that he was requesting 
removal of the American Legion as his representative, and 
indicated that he would be representing himself.  See 38 
C.F.R. § 14.631(f) (2009).

Subsequent to issuance of the June 2008 statement of the case 
addressing the claim for an increased rating for the right 
knee disability, and the February 2009 statement of the case 
addressing the claim for service connection for PTSD and the 
claims for higher initial ratings, additional medical 
evidence was associated with the claims file.  This evidence 
was not accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).  
While this evidence reflects diagnoses of degenerative 
osteoarthritis of the right knee, and complaints of swelling, 
such diagnoses and complaints were of record at the time of 
the June 2008 statement of the case.  Therefore, the Board 
finds that this evidence is cumulative of evidence previously 
considered.  Further, none of the medical evidence associated 
with the claims file subsequent to issuance of the February 
2009 statement of the case is pertinent to the claim for a 
higher initial rating for the disability of the left foot and 
ankle.  While, in an October 2009 statement, the Veteran 
described pain in his knees and left foot and ankle, his 
complaints of pain were previously considered.  Thus, while 
the Veteran has not waived RO consideration of the evidence 
received since issuance of the statements of the case, a 
remand for such consideration is unnecessary.  See 38 C.F.R. 
§ 20.1304.  While the evidence associated with the claims 
file since February 2009 is potentially pertinent to the 
claim for service connection for PTSD and the claim for a 
higher initial rating for adjustment disorder, as these 
claims are being remanded, the AOJ will have the opportunity 
to consider this evidence.  See 38 C.F.R. § 20.1304. 

Claims for service connection for chronic pain syndrome and a 
left knee disorder, to include as secondary to the service-
connected right knee disability, have been raised by the 
record, but have not been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over these claims, and 
they are referred to the AOJ for appropriate action.  

The claim for service connection for PTSD and the claim for 
an initial rating in excess of 30 percent for adjustment 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Status post operative residuals of a torn cartilage with 
degenerative joint disease, right knee are manifested by 
complaints of pain with full extension, flexion to no less 
than 87 degrees, and no objective evidence of recurrent 
subluxation or lateral instability.  

3.  The sprain of the left ankle and foot is manifested by 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
with no evidence of symptoms more nearly approximating 
moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post operative residuals of a torn cartilage with 
degenerative joint disease, right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 
(2009).  

2.  The criteria for an initial rating in excess of 10 
percent for sprain of the left foot and ankle are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes 5271, 5284 (2009).  


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for 
his right knee disability was received in October 2006, and 
his claim for service connection for a left ankle disability 
was received in May 2007.  He was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
October 2006 and May 2007. These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and the January 2007 rating decision was issued in 
regard to the right knee disability and the February 2008 
rating decision was issued in regard to the left ankle 
disability.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for a higher initial rating 
for the disability of the left foot and ankle is a downstream 
issue, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Hence, there is no duty to provide additional notice in 
regard to this claim.  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim. Notice as to this matter was provided in 
October 2006 and May 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA joints examinations to assess the current 
nature and etiology of his claimed disabilities.

The Board acknowledges that the claim for service connection 
for PTSD and the claim for an initial rating in excess of 30 
percent for adjustment disorder are being remanded, in part, 
to obtain records of VA and private psychiatric and 
psychological treatment.  As records of psychiatric and 
psychological treatment would not be pertinent to the matters 
herein decided, a remand to obtain these records would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In addition, the Board has considered the fact that, in 
January 2009, the Veteran submitted duplicate records dated 
in April and May 2007 from the Sports Medicine and 
Orthopaedics Center regarding his April 2007 fall and sprain 
of the left foot and ankle.  Included with these records are 
two statements, one of which is dated for an appointment on 
May 18, 2007, and one of which is dated for an appointment on 
June 1, 2007.  Both of these statements list at the top of 
the page unspecified site ankle sprain and unspecified 
contusion.  The only items marked by the physician on either 
statement are "established patient" and "totally 
disabled".  The statement for the June 2007 appointment 
indicates that the Veteran would not need a recheck and that 
he was OK to return to work on June 18.  While these 
statements suggest that the Veteran may have received 
treatment for his left ankle sprain and a contusion of the 
right knee on these dates, the Veteran has not specifically 
indicated that he did, in fact, receive any treatment 
pertinent to these disabilities on these dates; rather, the 
statements suggest that the physician may have simply 
rendered an opinion regarding his employability.  Moreover, 
while, in his statement accompanying these records, the 
Veteran stated that he was enclosing a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), the Board notes that 
the statement itself is dated in May 2007, and had previously 
been received at the RO in June 2007.  Further, no VA Form 
21-4142 allowing VA to obtain records of VA treatment from 
the Sports Medicine and Orthopaedics Center has been 
associated with the claims file.  

VA is only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. There has 
been no argument that any records of treatment dated on May 
18 or June 1, 2007 would include medical findings pertinent 
to evaluation of the right knee or left foot and ankle 
disabilities which are not currently of record.  
Significantly, in a VCAA notice response form received in 
July 2009, the Veteran indicated that he had enclosed all the 
remaining information or evidence which would support his 
claim, and added that he had no other information or evidence 
to give VA to support his claim.  Considering this response, 
and the records of VA and private treatment currently 
associated with the claims file, which reflect treatment for 
the right knee and left foot and ankle, and the reports of VA 
examinations, which are responsive to the applicable rating 
criteria, the Board finds that the medical evidence of record 
is adequate to evaluate the service-connected disabilities, 
and that there is sufficient medical evidence for VA to make 
a decision on the claims herein decided. 

Finally, the Board notes that, in October 2009, the Veteran 
did submit a VA Form 21-4142 to allow VA to obtain records of 
treatment from Moses Cone Occupational Health.  However, in 
his statement accompanying this release, the Veteran 
indicated that he was receiving treatment for his left knee 
at Moses Cone Occupational Health.  Thus, while the most 
recent record of treatment from this facility currently 
associated with the claims file is dated in April 2009, there 
is no indication that any more recent records would be 
pertinent to either of the claims herein decided.  Therefore, 
remand to attempt to obtain such records is not necessary.  
See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, as in the claim for a higher initial rating for 
the disability of the left foot and ankle, evaluation of the 
medical evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) is required.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In regard to the claim for an 
increased rating for the right knee disability, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 
38 C.F.R. § 4.71, PLATE II (2009)

The VA General Counsel has held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The VA General Counsel 
subsequently held  that separate ratings are only warranted 
in these types of cases when a veteran has limitation of 
motion in his knees to at least meet the criteria for a zero-
percent rating under Diagnostic Codes 5260 or 5261, or 
(consistent with DeLuca, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing the veteran experiences painful motion 
attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 
1998). 

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.

 
38 C.F.R. § 4.71a, Plate II (2009)

Factual Background and Analysis

Right Knee Disability

Historically, in a January 2003 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for status post operative torn cartilage with 
degenerative joint disease, right knee, effective January 9, 
2002.  The RO continued the 10 percent rating in a December 
2003 rating decision.  In a September 2005 rating decision, 
the RO granted an increased, 20 percent, rating for the right 
knee disability, effective May 13, 2005.  In October 2006, 
the Veteran filed his current claim for an increased rating.  
In the January 2007 rating decision, the RO continued the 20 
percent rating, pursuant to Diagnostic Code 5010-5258.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5258.  

Records of VA and private treatment dated from July 2005 to 
January 2009 reflect complaints regarding and treatment for 
the right knee.  During private treatment in March 2006, the 
Veteran described an occasional sensation of giving way in 
his right knee.  On examination, no ligament laxity could be 
appreciated.  The impression was symptomatic osteoarthritis, 
right knee.  

The Veteran was afforded a VA joints examination in November 
2006.  He reported that his right knee flared up with 
swelling and he had been given a cortisone shot.  He 
described his current treatment as steroid injections and 
medication and added that he used orthotic inserts and a 
brace for walking.  He described functional limitations on 
standing and walking, indicating that he was able to stand 
for 15 to 30 minutes and was able to walk for more than 1/4 
mile but less than one mile.  He stated that his right knee 
was swollen and gave way when going up and down steps.  He 
reported that he experienced intermittent instability, 
weakness, stiffness with prolonged non-movement, warmth, 
redness, swelling, and tenderness.  In describing pain, the 
Veteran stated that he had sharp pain in the morning, then 
the knee was okay until the end of the workday, when he had a 
throbbing pain, which was relieved by medication.  He stated 
that he had episodes of dislocation or subluxation several 
times a year but less than monthly, but denied effusion and 
locking episodes.  He indicated that he experienced severe 
flare-ups of joint disease, every one to two months, lasting 
three to seven days, during which time he could barely use 
his right knee.  He estimated that he had 75 percent 
additional limitation of motion during flare-ups.  

On examination, the Veteran had an antalgic gait.  Flexion 
was from 0 to 87 degrees, with pain beginning at 87 degrees.  
There was no additional limitation of motion on repetitive 
use on testing of flexion.  Extension was to 0 degrees.  
There was also no additional limitation of motion on 
repetitive use on testing of extension.  The examiner 
commented that there was no inflammatory arthritis or joint 
ankylosis.  The summary of the general joint condition was 
bony joint enlargement with crepitus, edema, tenderness, 
painful movement, and a well-healed c-shaped lateral scar, 
measuring 17cm. by 2 cm.  The examiner commented that there 
was no instability.  X-ray of the right knee revealed 
degenerative changes of all compartments with joint space 
narrowing of the lateral compartment with a vacuum 
appearance.  The diagnosis was right knee pain.  The examiner 
commented that the right knee disability had significant 
occupational effects due to decreased mobility and strength 
and lower extremity pain, resulting in increased absenteeism.  
He commented that the Veteran was a full-time mail carrier 
for the Postal Service, and had lost eight days from work 
during the past year related to right knee pain.  He also 
noted that the right knee disability affected daily 
activities in that it prevented sports, had a severe impact 
on chores, shopping, exercise, recreation, and traveling, 
with mild effects on bathing and dressing.  She noted, 
however, that there were no effects on feeding, toileting, or 
grooming.   

During private treatment in April 2007, the Veteran reported 
that his right knee gave way when he was going down a flight 
of stairs, adding that he struck the right medial aspect of 
the knee.  There was marked swelling about the parapatellar 
area of the knee, with a mild abrasion over the medial 
parapatellar area.  There was also a large hematoma measuring 
around 6 to 8 cm. in diameter overlying the medial aspect of 
the knee.  Range of motion was from 0 to 105 degrees.  Varus 
and valgus testing showed good ligamentous stability.  X-rays 
revealed degenerative changes of the right knee.  The 
pertinent impression was contusion with hematoma of the right 
medial knee.  During treatment nine days later, the Veteran 
was having trouble going up and down stairs with his right 
knee.  The pertinent impression was contusion of the medial 
aspect of the right knee with bone bruise.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 20 percent rating for the right knee disability.  
Initially, the Board notes that the Veteran is in receipt of 
the maximum allowable rating of 20 percent under Diagnostic 
Code 5258 for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
and under Diagnostic Code 5010 (rated as degenerative 
arthritis under Diagnostic Code 5003) for arthritis.

Moreover, no other diagnostic code provides a basis for 
assignment of an increased rating for the service-connected 
right knee disability.  In this regard, on VA examination in 
November 2006, flexion was to 87 degrees and extension was to 
0 degrees.  More recently, during private treatment in April 
2007, right knee range of motion was even greater, from 0 to 
105 degrees.  These findings do not warrant assignment of 
even a compensable rating for the right knee under Diagnostic 
Code 5260 or Diagnostic Code 5261, let alone for a rating in 
excess of 20 percent. This evidence also provides no basis 
for assignment of separate ratings for limited flexion and 
extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the Veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 20 percent rating properly 
compensates the Veteran for the extent of any such loss.  In 
this regard, while the Veteran has consistently described 
pain in the right knee, and reported that he experienced 75 
percent additional limitation of motion during flare-ups of 
his right knee disability, the VA examiner indicated that 
pain began at 87 degrees, and specifically found that there 
was no additional limitation of motion on repetitive use of 
the knee, in either flexion or extension.  Even considering 
pain, flexion to 87 degrees does not warrant assignment of 
even a compensable rating under Diagnostic Code 5260.  Based 
on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating in excess 
of 20 percent.  

The Board also finds that there is no objective evidence of 
instability of the right knee.  In this regard, despite the 
Veteran's reports of his right knee giving way and his 
description of intermittent instability, no ligament laxity 
was appreciated during private treatment in March 2006, and 
the VA examiner who evaluated the Veteran in November 2006 
specifically found that there was no instability.  Most 
recently, varus and valgus testing in April 2007 revealed 
good ligamentous stability.  Accordingly, there is no basis 
for evaluating the disability under Diagnostic 5257.  It 
follows that there is likewise no basis for assignment of 
separate ratings for arthritis and instability of the right 
knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The Board has considered the fact that ratings in excess of 
20 percent are available pursuant to Diagnostic Code 5256, 
evaluating ankylosis of the knee, and Diagnostic Code 5262, 
evaluating malunion and nonunion of the tibia and fibula.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  As the pertinent 
medical evidence demonstrates full extension and flexion to 
no less than 87 degrees, ankylosis clearly has not been 
demonstrated, and an increased rating pursuant to Diagnostic 
Code 5256 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  In addition, there is no medical evidence of 
malunion or nonunion of the tibia and fibula.  As such, an 
increased rating pursuant to Diagnostic Code 5262 is also not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board has also considered whether the Veteran is entitled 
to a separate evaluation for his right knee scar.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
November 2006 VA examiner specifically described the scar as 
well-healed.  The medical evidence does not reflect that the 
right knee scar is deep, unstable, painful on examination, 
exceeds 144 square inches, or causes limitation of motion or 
function, so as to warrant a separate 10 percent rating.  As 
such, a separate compensable rating for the right knee scar 
is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805. 

Left Foot and Ankle

In the February 2008 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
left ankle sprain, pursuant to Diagnostic Code 5271.  In the 
April 2008 rating decision, the RO granted an initial 10 
percent rating for sprain of the left foot with left ankle 
sprain, pursuant to Diagnostic Code 5271-5284.  

As noted above, the Veteran presented to his private 
physician in April 2007 following falling when his right knee 
gave way.  He twisted his left ankle in the fall.  He had 
pain and throbbing around the anterior portion of his left 
ankle and foot, with associated swelling.  On examination, 
there was a little bit of swelling in the tibiotalar joint.  
The Veteran was able to move the left ankle in dorsiflexion 
and plantar flexion without difficulty.  X-rays of the left 
ankle did not reveal any occult fracture, although there were 
some mild degenerative changes in the foot.  The pertinent 
impression was anterior capsular sprain of the left ankle.  
The Veteran was placed in an equalizer boot on his left ankle 
and was given a pair of crutches.  Also in April 2007, 
another private physician indicated that the Veteran had no 
work capacity because standing and walking could not be 
performed.  The diagnosis was left ankle sprain.  During 
private treatment in May 2007, nine days after his fall, the 
Veteran still described some soreness of the left ankle, 
although it was less than it had been earlier.  The swelling 
was somewhat diminished.  Examination revealed an excellent 
ankle, with subtalar motion.  There was no tenderness about 
the medial or lateral malleolus or anterior ankle capsule, 
although there was tenderness at the base of the second and 
third metatarsals at the cuneiform area.  Torsion of the 
midfoot was painful.  The pertinent impression was sprain 
left midfoot.  The physician noted that the Veteran worked as 
a mailman and was still totally disabled.  

The Veteran was afforded a VA joints examination in October 
2007.  He described pain in his left ankle secondary to a 
fall when his right knee gave way while descending steps.  He 
added that he was out of work from April to June 2007 under 
orthopedic care.  His current complaint was pain in the 
lateral part of the foot, and not in the ankle, when walking.  
He described current treatment with medication.  He described 
pain and stiffness, but denied deformity, giving way, 
instability, weakness, episodes of dislocation or 
subluxation, locking, effusion, swelling, heat, redness, and 
flare-ups of joint disease.  The Veteran reported that he had 
called in sick three times, two days each time, since 
returning to work.  In describing the effect of his left 
ankle disability on activities of daily living, he indicated 
that he could complete these activities, but could not stand 
or walk distances.  He stated that he could only stand for 15 
minutes and could only walk for two blocks before having to 
sit.  

On examination there was no swelling, deformity, instability, 
or tenderness noted over the left ankle.  Rather, the 
examiner commented that the problem was the left foot, which 
was not swollen or deformed, although there was tenderness 
over the 4th and 5th metatarsals.  Left ankle dorsiflexion was 
from 0 to 20 degrees with no pain.  Plantar flexion was from 
0 to 45 degrees, with no pain.  There was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance with repetition.  The diagnoses were left ankle 
sprain, improved now, and left foot sprain.  X-ray of the 
foot was negative.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of an 
initial rating in excess of 10 percent for the disability of 
the left foot and ankle.  

In this regard, there is no medical evidence of marked 
limitation of motion of the ankle, as required for a rating 
in excess of 10 percent pursuant to Diagnostic Code 5271.  
Rather, the physician who treated the Veteran in April 2007 
indicated that he was able to move the left ankle in 
dorsiflexion and plantar flexion without difficulty.  Both 
dorsiflexion and plantar flexion were also full on VA 
examination in October 2007.  As such, an initial rating in 
excess of 10 percent, pursuant to Diagnostic Code 5271, is 
not warranted.  

The medical evidence of record also does not demonstrate that 
the disability of the left foot and ankle more nearly 
approximates a moderately severe injury, as required for a 
rating in excess of 10 percent pursuant to Diagnostic Code 
5284.  Rather, examination in May 2007 revealed an excellent 
ankle.  Further, the October 2007 VA examiner noted that 
there was no swelling, deformity, instability, or tenderness 
noted over the left ankle.  While the examiner commented that 
the problem was the left foot, he noted only tenderness over 
the 4th and 5th metatarsals, and specifically found that there 
was no swelling or deformity.  As such, the medical evidence 
simply does not demonstrate moderately severe foot injury as 
required for a higher rating pursuant to Diagnostic Code 
5284.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of foot and ankle pain.  
However, the October 2007 VA examiner indicated that there 
was no pain on range of motion testing, and noted that there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance with repetition.  During the 
VA examination, the Veteran himself also denied weakness and 
flare-ups of joint disease.  Based on the foregoing, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a rating in excess of 10 percent.  

Further, there is no medical evidence of ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astagalus, astragalectomy, 
acquired flatfoot, claw foot, or malunion or nonunion of the 
tarsal or metatarsal bones.  As such, a higher rating under 
any of the diagnostic codes evaluating these disabilities is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274, 5276, 5278, 5283 (2009).  

Both Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the right knee 
disability or the disability of the left foot and ankle has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, neither the right knee disability nor the disability 
of the left foot and ankle, alone, has objectively been shown 
to markedly interfere with employment; rather, while the 
record reflects that the Veteran was off work from April to 
June 2007, following his sprain of the left foot and ankle, 
he has, nevertheless, maintained full-time employment.  
During the November 2006 VA examination, he indicated that he 
had only missed eight days of work during the past year 
related to right knee pain and, during the October 2007 VA 
examination evaluating his left foot and ankle, he indicated 
only that he was out of work from April to June 2007.  
Further, the licensed psychological associate (LPA) who 
evaluated the Veteran in October 2006 opined that the 
Veteran's PTSD and depressive symptoms had interfered 
significantly in his professional life, and, therefore, she 
considered him permanently and totally disabled and 
unemployable.  During VA mental disorders examination in 
October 2007, the Veteran himself stated that he missed about 
a month to a month and a half of work per year due to his 
psychiatric condition.  

There is also no objective evidence that either of these 
disabilities has warranted frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of either disabilty, and the claims for higher ratings 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating for either the right 
knee disability or the disability of the left foot and ankle, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

Entitlement to a rating in excess of 20 percent for status 
post operative residuals of a torn cartilage with 
degenerative joint disease, right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
sprain of the left ankle and foot is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

The Veteran contends that he has PTSD related to service.  
Specifically, he asserts that during his training as a field 
wireman, he was required to climb telephone poles and that, 
when climbing the pole, he twisted his knee and tore the 
cartilage.  He has also described witnessing a number of 
serious accidents, such as a female soldier falling off the 
pole and breaking her back, and his cousin sustaining a 
splinter in his thigh, which had to be surgically removed.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In support of his claim for service connection, the Veteran 
submitted the report of a private psychological evaluation 
performed in October 2006.  The Veteran described being 
required to climb telephone poles to complete training during 
service, and stated that he witnessed a number of serious 
accidents, including seeing a female soldier fall and break 
her vertebrae and seeing a close friend fall, who suffered 
such severe injuries that he had to get a medical discharge.  
He added that his cousin, who was in his training unit, 
sustained a splinter in his thigh so large that it had to be 
surgically removed.  He added that he twisted his knee when 
climbing the pole.  Since service, the Veteran described 
numerous PTSD symptoms, and stated that he had severe sleep 
problems, often waking up from nightmares about falling off 
the pole.  He described flashbacks about falling off the 
pole, and reported having intrusive thoughts about his 
accident.  The Axis I diagnoses following mental status 
examination were PTSD, chronic, severe, and mood disorder, 
due to degenerative knee injury, with depressive features.  
The LPA opined that, because of his military experiences, the 
Veteran experienced symptoms which met the criteria for a 
diagnosis of PTSD as described in DSM-IVR.  

In correspondence dated in July 2007, the LPA reported that 
the Veteran had continued to receive treatment, and she again 
reported Axis I diagnoses of PTSD, chronic, severe, and mood 
disorder, due to degenerative knee injury, with depressive 
features.  

The Veteran was afforded a VA mental disorders examination in 
October 2007.  The examiner commented that the Veteran had 
been given a diagnosis of PTSD by a social worker in November 
2006.  The Axis I diagnosis was adjustment disorder with 
mixed emotional features, chronic, secondary to physical 
problems, knee.  The examiner did not specifically address 
whether or not the Veteran met the criteria for a diagnosis 
of PTSD.  

In a November 2007 memorandum, the RO indicated that the 
records reflected that the Veteran sustained a knee injury in 
July 1977 and, as such, the stressor of the Veteran injuring 
his knee during training climbing telephone poles should be 
conceded.  

While the LPA has diagnosed the Veteran with PTSD, related to 
his in-service injury, it is unclear whether this opinion was 
rendered following a review of all pertinent records.  There 
is no etiology opinion of record that is adequate for 
adjudication purposes.  On remand, the Veteran should be 
scheduled for a VA medical examination specifically for the 
purpose of determining the etiology of any psychiatric 
disorder, to include PTSD.  See 38 U.S.C.A. § 5103A.

In addition, the VA examiner who performed the October 2007 
mental disorders examination commented that the Veteran 
received current psychiatric outpatient treatment at the 
Durham VA and had been going there for a year.  A June 2009 
private psychiatric evaluation also notes that the Veteran 
had been treated at the Durham VA clinic for psychotherapy.  
While records of VA treatment from the Salisbury VA Medical 
Center (VAMC) and the Winston-Salem Outpatient Clinic (OPC) 
have been associated with the claims file, no records of VA 
psychiatric treatment, to include from the Durham VAMC or 
clinic, have been associated with the claims file.  As any 
records of VA psychiatric treatment are potentially pertinent 
to the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In addition, in his March 2008 notice of disagreement, the 
Veteran indicated that Dr. A.F. and L.M., M.A., L.P.A. had 
been treating him for 15 months.  While the record includes 
an October 2006 psychological evaluation and the report of 
treatment in July 2007 by L.M, the Veteran's statement 
indicates that additional records of treatment from these 
providers may be available.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  As such, on remand, the 
AMC/RO should attempt to obtain any outstanding records from 
Dr. A.F. and L.M., M.A., L.P.A.

Further, the Board notes that adjustment disorder was most 
recently evaluated during VA examination in October 2007.  On 
mental status examination at that time insight and judgment 
appeared to be adequate.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 57.  On private 
psychiatric evaluation in June 2009, judgment was impaired.  
The psychiatrist assigned a GAF score of 50.  The Veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-
95 (1995).  

The Board finds that the June 2009 psychiatric evaluation 
reflects a worsening of the Veteran's psychiatric condition 
since October 2007.  Accordingly, as the claim for a higher 
initial rating is being remanded, the Veteran should be 
afforded a new VA examination to evaluate this disability.  
In addition to the diagnoses of adjustment disorder and PTSD, 
the record includes an Axis I diagnosis of chronic pain 
syndrome with concentration impairment, isolation, and sleep 
disturbance due to nightmares, as indicated by the private 
psychiatrist who evaluated the Veteran in June 2009.  In 
evaluating the service-connected adjustment disorder, the 
examiner should, to the extent possible, distinguish symptoms 
attributable to the service-connected psychiatric disability 
from those attributable to any other psychiatric disability 
that is not service-connected.  The Board points out that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Finally, the Board notes that it does not appear that the 
Veteran has been provided notice required by the VCAA on the 
issue of entitlement to a higher initial rating for 
adjustment disorder.  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that once service 
connection is granted and an effective date and rating have 
been assigned, the claim is substantiated and further VCAA 
notice is not needed.  While the Court's holding in Dingess 
suggests that such notice is not required because the service 
connection claim has been substantiated, since the claim is 
being remanded, additional notice specific to this issue on 
appeal is appropriate.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises him of the 
information and evidence necessary to 
substantiate his claim for a higher 
rating for adjustment disorder.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any psychiatric 
disorder.  Of particular interest are 
records from the Durham VAMC and/or the 
Durham clinic and records from Dr. A.F. 
and L.G., M.A., L.P.A.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
examination by a psychologist or 
psychiatrist to determine the etiology of 
any psychiatric disability.  Following 
examination of the Veteran and a review 
of the record, the psychologist or 
psychiatrist should identify any current 
psychiatric disability, to include PTSD.  
In regard to any such diagnosed 
disability, the psychologist or 
psychiatrist should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such disability is related to 
service, to include any verified stressor 
event.  The examining psychiatrist should 
be informed as to which of the claimed 
stressor events have been verified.  

The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol 
in VA's Disability Worksheet for VA 
Initial Posttraumatic Stress Disorder 
Examination, revised on April 2, 2007.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran should be scheduled for a 
VA mental disorders examination, to 
evaluate adjustment disorder, at a VA 
medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychologist or 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the psychologist or 
psychiatrist.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any 
conclusions reached.  

The mental disorders examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet Mental 
Disorders (Except PTSD and Eating 
Disorders) Examination (revised on May 1, 
2007).  

The examiner should comment as to whether 
it is possible to distinguish the 
symptoms and effects of the service-
connected psychiatric disability, from 
those attributable to any other diagnosed 
psychiatric disability.  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative 
of the Veteran's overall impairment 
associated with his service-connected 
psychiatric disability.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


